In an action to recover damages for intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated February 18, 2004, which granted the defendant’s motion to dismiss the complaint pursuant to CFLR 3211 (a) (7) for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The plaintiffs conclusory assertions were insufficient to set forth a cause of action sounding in intentional infliction of emotional distress (see Howell v New York Post Co., 81 NY2d 115 [1993]; Shannon v MTA Metro-N. R.R., 269 AD2d 218, 219 [2000]).
The defendant’s remaining contention need not be addressed in light of our determination. Florio, J.E, Krausman, Goldstein and Mastro, JJ., concur.